June NYSE: AZZ 2 Forward Looking Statement Except for the statements of historical fact, this presentation may containforward-looking statements that involve risks and uncertainties some of whichare detailed from time to time in documents filed by the Company with theSEC.Those risks and uncertainties include, but are not limited to: changes indemand, prices and raw material costs, including zinc and natural gas whichare used in the hot dip galvanizing process; changes in the economicconditions of the various markets the Company serves, foreign and domestic,customer requested delays of shipments, acquisition opportunities, adequacyof financing, and availability of experienced management employees toimplement the Company’s growth strategy; and customer demand andresponse to products and services offered by the Company.The Company cangive no assurance that such forward-looking statements will prove to becorrect.We undertake no obligation to affirm, publicly update or revise anyforward-looking statements, whether as a result of new information, futureevents or otherwise. 3 Company Overview AZZ is a specialty electrical equipmentmanufacturer serving the global markets ofpower generation, transmission, distributionand industrial as well as a leading providerof hot dip galvanizing services to the steelfabrication market nationwide. 4 42% 44% 58% 56% FY2007 $260.3 (in millions) FY2008 $320.2 (in millions) Projected FY2009 $410 to $425 (in millions) 46% 54% 4 Galvanizing Electrical and Industrial Total CompanySales By Segment 5 FY2007 $260.3 (in millions) FY2008 $320.2 (in millions) Projected FY2009 $410 to $425 (in millions) 5 Total CompanySales By Market Segment Industrial UtilizationFederal Reserve Statistical Release 7 7 Electrical and IndustrialProducts 8 FY2007 $150.3 (in millions) FY2008 $179.1 (in millions) Projected FY2009 $220 to $225 (in millions) 8 Electrical and IndustrialProducts 9 9 Power Generation 10 10 Power Transmission 11 11 Power Distribution 12 12 Industrial
